  Case 17-26170       Doc 37   Filed 03/27/20 Entered 03/27/20 14:43:36                  Desc Main
                                  Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.: 17-26170
Michael E Egert                               )                (Jointly Administered)
Michaela J Egert                              )                Chapter: 13
                                              )
                                                               Honorable Janet S. Baer
                                              )
                                              )                Kane
               Debtor(s)                      )

              ORDER ON MOTION TO USE SELL OR LEASE PROPERTY 363(b)

       THIS CAUSE COMING ON TO BE HEARD on the motion of Debtors to USE SELL OR
LEASE PROPERTY PURSUANT TO SECTION 363(b); the Court being duly advised in the premises,
and with due notice having been given;

  IT IS HEREBY ORDERED THAT:

  1. The Debtors' Motion to USE SELL OR LEASE PROPERTY 363(b) located at 22W732 Hackberry
Dr, Glen Ellyn, IL 60137 is granted.

  2. The first mortgage lien held by PNC Bank shall be paid in full at closing pursuant to a proper
payoff letter or, in the event of a short-sale, payoff will be subject to PNC Bank short-sale approval.

  3. The second mortgage lien held by PNC Mortgage shall be paid in full at closing pursuant to a
proper payoff letter or, in the event of a short-sale, payoff will be subject to PNC Mortgage short-sale
approval.

   4. Debtors will provide the Trustee with a complete copy of the closing statement within 10 days of
closing.

  5. Debtors are to be paid the first $30,000 of the remaining proceeds as their homestead exemption.

  6. Any proceeds in excess of Debtors homestead exemption shall be paid to the Chapter 13 Trustee to
be applied to Debtors plan base.

  7. In the event proceeds exceed Debtors plan base, Debtors may payoff their plan base and retain all
remaining proceeds.

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: March 27, 2020                                               United States Bankruptcy Judge
Case 17-26170      Doc 37   Filed 03/27/20 Entered 03/27/20 14:43:36   Desc Main
                               Document Page 2 of 2
Prepared by:
David H. Cutler, ESQ
Cutler & Associates Ltd.
4131 Main St.
Skokie IL 60076
(847) 673-8600
